FILED
                             NOT FOR PUBLICATION                            MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL F. MARQUES,                               No. 11-16789

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00222-ECR-
                                                 RAM
  v.

N.D.O.C.; et al,,                                MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                    Edward C. Reed, Jr., District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Nevada state prisoner Manuel F. Marques appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging prison officials

confiscated and lost his personal property. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010),

and we affirm.

      The district court properly dismissed Marques’ claims that prison officials

violated his constitutional rights when they took and lost his property because

Marques had an adequate post-deprivation remedy under Nevada law. See Hudson

v. Palmer, 468 U.S. 517, 533 (1984) (“[A]n unauthorized intentional deprivation of

property by a state employee does not constitute a violation of the procedural

requirements of the Due Process Clause of the Fourteenth Amendment if a

meaningful postdeprivation remedy for the loss is available.”); Barnett v. Centoni,

31 F.3d 813, 816 (9th Cir. 1994) (per curiam) (“[A] negligent or intentional

deprivation of a prisoner’s property fails to state a claim under section 1983 if the

state has an adequate post deprivation remedy.”); see also Nev. Rev. Stat.

§§ 41.031, 41.0322.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Marques’ remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     11-16789